Case: 21-60891     Document: 00516422058         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 5, 2022
                                  No. 21-60891
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Amira Roxanna Aguilar-Manzanares; Jafet Andres
   Carcamo-Aguilar,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 733 118
                            Agency No. A206 733 119



   Before Stewart, Duncan and Wilson, Circuit Judges.
   Per Curiam:*
          Amira Roxana Aguilar-Manzanares and her minor son Jafet Andres
   Carcamo-Aguilar are natives and citizens of Honduras. They petition for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60891        Document: 00516422058             Page: 2      Date Filed: 08/05/2022




                                        No. 21-60891


   review of a decision of the Board of Immigration Appeals (BIA) affirming the
   immigration judge’s (IJ) denial of their request for asylum and withholding
   of removal.1
           We review only the final decision of the BIA unless the underlying
   decision of the IJ influenced the BIA’s decision. Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009). Here, the BIA affirmed the findings and conclusions
   of the IJ. Therefore, we review both decisions. See id.
           The BIA’s factual findings are reviewed for substantial evidence, and
   this court will not disturb such findings unless the evidence compels a
   contrary conclusion. Orellana-Monson v. Holder, 685 F.3d 511, 517–18 (5th
   Cir. 2012). “The petitioner has the burden of showing that the evidence is
   so compelling that no reasonable factfinder could reach a contrary
   conclusion.” Id. at 518 (internal quotation marks and citation omitted). We
   review the BIA’s legal conclusions de novo. Id. at 517.
           Aguilar-Manzanares maintains that her proposed particular social
   group (PSG) of “Honduran women who fear violence and delinquency in
   their home country” is a valid PSG. She also contends that she has
   established a nexus between the harm she suffered and feared in Honduras
   and her membership in a PSG.
           Though this court has acknowledged that victims of domestic
   violence, like Aguilar-Manzanares, are not categorically precluded from
   membership in a PSG, the proposed social group must be sufficiently
   particularized and socially distinct without reference to the persecution itself.



           1
              Because Aguilar-Manzanares is the lead petitioner and her son’s claims for
   immigration relief are derivative of her claim or are dependent on the same facts and
   circumstances of her case, we hereafter refer only to Aguilar-Manzanares unless otherwise
   specified.




                                              2
Case: 21-60891      Document: 00516422058           Page: 3   Date Filed: 08/05/2022




                                     No. 21-60891


   See Jaco v. Garland, 24 F.4th 395, 407 (5th Cir. 2021). As the IJ observed,
   Aguilar-Manzanares’s proposed social group is impermissibly defined in a
   circular manner by the harm she suffered and feared. Thus, the BIA did not
   err in affirming the IJ’s finding that Aguilar-Manzanares’s proposed social
   group was not cognizable. See id. at 405–07 & n.4 (holding that the PSG
   “Honduran women who are unable to leave their domestic relationships”
   lacks particularity and social distinction and is inherently circular); see also
   Gonzales-Veliz v. Barr, 938 F.3d 219, 232 (5th Cir. 2019) (rejecting the PSG
   “Honduran women unable to leave their relationship” for the same reasons).
          Likewise, the BIA did not err in affirming the IJ’s finding that Aguilar-
   Manzanares had not established a nexus between the harm she suffered and
   feared and her membership in a PSG. Though Aguilar-Manzanares credibly
   testified about the domestic violence she suffered in Honduras, the BIA
   reasonably found that she had failed to demonstrate that the harm she
   experienced was inflicted based on a protected ground. See Shaikh v. Holder,
   588 F.3d 861, 864 (5th Cir. 2009).
          Finally, Aguilar-Manzanares asserts a specious argument that the BIA
   erred in applying Matter of A-B-, 27 I. & N. Dec. 316, 316 (U.S. Att’y Gen.
   2018), retroactively to her case and, in the alternative, that her case was
   distinguishable from the facts of that decision. The BIA expressly noted in
   its decision that Matter of A-B- had been vacated after the IJ issued its
   decision. It also confirmed that it had not relied on the Attorney General’s
   vacated decision in deciding Aguilar-Manzanares’s appeal. Accordingly,
   Aguilar-Manzanares’s claim regarding the BIA’s reliance on Matter of A-B-
   is meritless.
                                                        PETITION DENIED.




                                          3